220 F.2d 187
Paul J. HERIEGELv.READING COMPANY, Appellant.
No. 11383.
United States Court of Appeals, Third Circuit.
Argued Dec. 10, 1954.Decided March 10, 1955.

John R. McConnell, Philadelphia, Pa.  (Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for appellant.
B. Nathaniel Richter, Philadelphia, Pa.  (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The pattern of improper trial conduct on the part of appellee's attorney permeates this Safety Appliance Act1 case much as in Straub v. Reading Company, 3 Cir., 220 F.2d 177 and in Zientek v. Reading Company, 3 Cir., 220 F.2d 183, both decided by us today.  The important difference is that here the trial judge did something effective about it by controlling the situations as they arose, by admonishing counsel, by instructing the jury.  The result was that finally as the district judge stated in his opinion on the motion for a new trial, 'The question is not whether the plaintiff's counsel should be taken to task for improprieties on his part but whether the ends of justice will be served by ordering a new trial.  I do not think they will.'


2
We are satisfied from the record that the denial of the motion for a new trial was within the discretion of the trial judge.  See Rule 61, Federal Rules of Civil Procedure, 28 U.S.C.


3
The judgment of the district court will be affirmed.



1
 45 U.S.C. § 1 et seq